Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-13, 24 cancelled.
	Claims 14-23 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 14 is/are directed to a statutory category because a series of steps for a storage medium having stored on database and a processor operation to generate an action, record actions. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because storing a user, a client, record, user action in database receive an indication and annotation to operate with the network communication device to parse the annotation, generate an action, record and receive an action from user. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims identify the additional elements linking the record associated with the assigned user, defining a creating user and an assignment date being the date of the action record and the annotation does not change the file content of the stored inbound document. When considered separately and in combination, they do not add significantly more to the exception.
Further it is noted that the currently pending claims do not improve another technology or technology field, the claims do not effect a transformation or reduction of a particular article to a different state or thing, the claims do not add a specific limitation that is other than well-known and understood, routine, conventional in the field or add unconventional steps that confine the claim to a particular useful application and the claims do not recite other meaningful limitations beyond generally 

These limitations describe the abstract idea of a storage medium having stored on database and a processor operation to generate an action, record actions, which corresponds to concepts identified as abstract ideas by the courts. As such, the description in claim 14 is an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Accordingly claims 14-23 are found to be directed to a patent ineligible abstract idea.

Allowable Subject Matter
Claims 14-23 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. as set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-600PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 1, 2021 
/THU N NGUYEN/Examiner, Art Unit 2154